Case 2:20-cv-00111-RGK-JC Document 34 Filed 09/14/20 Page 1 of 2 Page ID #:403




     1     CENTER FOR DISABILITY ACCESS
           Ray Ballister Jr., Esq., SBN 111282
     2     Isabel Rose Masanque, Esq., SBN 292673
           Sara N. Gunderson, Esq., SBN 302582
     3     8033 Linda Vista Road, Suite 200
           San Diego, CA 92111
     4     (858) 375-7385; (888) 422-5191 fax
           SaraG@potterhandy.com
     5
           Attorneys for Plaintiff
     6
     7
     8                                UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA
     9
    10
           Brian Whitaker,                                 Case: 2:20-CV-00111-RGK-JC
    11
    12                Plaintiff,
                                                         Plaintiff’s Notice of Non-Opposition
    13     v.                                            to Defendants’ Motion for Summary
    14                                                   Judgment (Dkt. No. 32)
           Starbucks Corporation, a Washington
    15     Corporation; and Does 1-10,                    Date:       October 5, 2020
                    Defendant.                            Time:       9:00 a.m.
    16
                                                          Ctrm:       850 (8th Floor)
    17
                                                         Hon. Judge R. Gary Klausner
    18
    19
    20
    21   To the Court, All Parties and their Attorneys of Record:
    22          Plaintiff’s submits his notice of non-opposition to the defendant’s
    23   motion for summary judgment (Dkt. No. 32). After reviewing defendant’s
    24   motion and supporting evidence, and reviewing the record, it is clear to the
    25   plaintiff that the defendant has mooted his only claim for injunctive relief:
    26   the previously inaccessible outdoor dining surfaces.
    27          Plaintiff submits his notice of non-opposition to the defendant’s
    28   motion for summary judgment.

                                                1
         Notice of Non-Opposition                             Case: 2:20-CV-00111-RGK-JC
Case 2:20-cv-00111-RGK-JC Document 34 Filed 09/14/20 Page 2 of 2 Page ID #:404




     1
     2   Respectfully submitted,
     3
     4   Dated: September 14, 2020            CENTER FOR DISABILITY ACCESS
     5
     6                                        /s/ Sara N. Gunderson
                                              SARA GUNDERSON
     7
                                              Attorneys for Plaintiff,
     8                                        Brian Whitaker
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                          2
         Notice of Non-Opposition                        Case: 2:20-CV-00111-RGK-JC
